IN THE SUPREME COURT OF THE STATE OF IDAHO
                                  Docket No. 47449
                                                         )
   In the Matter of the Estate of:                       )
   Eric Milo Hirning, Deceased.                          )
   ----------------------------------------------------- )
   CINDY LOUISE UZZLE, JOHN E. )
   WHITE, and JODI HIRNING,                                       Boise, September 2020 Term
                                                         )
                                                         )
       Plaintiffs-Appellants,                                     Opinion Filed: November 10, 2020
                                                         )
   v.                                                    )
                                                                  Melanie Gagnepain, Clerk
                                                         )
   THE ESTATE OF ERIC MILO HIRNING, )
   VICKI D. BERRYMAN, and RODNEY J. )
   JACOBS, Co-Personal Representatives,                  )
                                                         )
       Defendants-Respondents.
                                                         )


        Appeal from the District Court of the Seventh Judicial District, State of Idaho,
        Bingham County. Darren B. Simpson, District Judge. Scott H. Hansen, Magistrate
        Judge.

        The decision of the district court is affirmed in part and vacated in part.

        May, Rammell & Wells, Chtd., Pocatello, for Appellants. Kyle R. May argued.

        Baker & Harris, Blackfoot, for Respondents. Dwight E. Baker argued.

                                        _________________________

BURDICK, Chief Justice
        This appeal arises out of the probate of Eric Milo Hirning’s will (“the Will”) and concerns
a magistrate court’s authority to conduct formal probate proceedings and approve an estate’s final
accounting and distribution. In an appeal from the Bingham County district court, acting in its
appellate capacity, three beneficiaries of the Will, Cindy Louise Uzzle, John E. White, and Jody
Hirning (“the Appellants”), challenge the procedural underpinnings of the district court’s decision
on appeal, the propriety of a magistrate court’s order approving the estate’s final accounting and
proposed distribution, and the district court’s award of attorney’s fees. We affirm the decision of
the district court in all respects except for its attorney’s fees award.

                                                    1
                     I.       FACTUAL AND PROCEDURAL BACKGROUND
         In February 2015, Mr. Hirning died testate leaving the residue of his estate to his children
and stepchildren. At the time of his death, Mr. Hirning had three biological children—Vicki Dian
Berryman, Jody Hirning, and Cindy Louise Uzzle—as well as one stepchild—John E. White—
from his first marriage. In addition, Mr. Hirning shared a close personal relationship with his
second wife’s two children, Rodney Jacobs and Debi Sanders, considering them family for all
practical purposes. The six children and stepchildren—Vicki, Jody, Cindy, John, Rodney, and
Debi—are the sole beneficiaries of the Will.
         Under the Will, one biological child, Vicki, and one stepchild, Rodney, were designated as
co-personal representatives of Mr. Hirning’s estate. The Will directed that Mr. Hirning’s personal
property be sold to any interested beneficiary or, if more than one beneficiary expressed interest,
to be sold at a family auction to the highest bidder. Further, the Will provided for a potential
specific bequest to Rodney, giving him the option to purchase Mr. Hirning’s residence, a
manufactured home1 situated on approximately twelve acres in Bingham County, within one year
of Mr. Hirning’s death for $10,000 less than the fair market value. Rodney had the additional right
to live in Mr. Hirning’s home rent-free during that year.
    1. The proceedings before the magistrate court.
         On March 10, 2015, Vicki and Rodney filed for an informal probate of the Will, seeking
to have themselves appointed as co-personal representatives. The next day, the Appellants2
retained independent counsel and filed a motion to remove Vicki as a personal representative and
substitute Cindy in her stead. The Appellants claimed that Vicki had personal animosity toward
the other beneficiaries and that her travel costs—she lived in Arizona—would be disproportionate
to the modest value of Mr. Hirning’s estate.
         Faced with this motion, Vicki and Rodney decided to petition the magistrate court for a
formal probate of the Will to resolve the disputes between them and the Appellants. Following a
hearing on April 6, 2015 (“the April hearing”), the magistrate court denied the Appellants’ motion
and appointed Vicki and Rodney as co-personal representatives.


1
  The precise nature of the title to Mr. Hirning’s residence is in dispute. However, under either the Estate’s
interpretation or the Appellants’ interpretation, both parties agree that Mr. Hirning’s home is a mobile or manufactured
home.
2
  Debi Sanders has largely remained silent during the probate of Mr. Hirning’s estate and has not taken a position in
the dispute between the Estate and the Appellants.

                                                           2
         For roughly the next year and a half, Vicki and Rodney (now acting on behalf of “the
Estate”) went about winding-up, including disposing of Mr. Hirning’s remaining personal
property3 and home. In June 2015, the Estate conducted an auction of the remaining personal
property. The Appellants had filed a motion to continue the auction the day before it was
scheduled. However, this motion was not calendared for a hearing and the magistrate court never
ruled on it. The Estate prepared a list of items sold at the auction, the winning bidder, and the
amount of each winning bid.
         In September 2015, Mr. Hirning’s home was appraised for $72,500. Although Rodney
intended to exercise his option to purchase the home for $62,500, he was ultimately unable to
obtain financing within a year of Mr. Hirning’s death and the other beneficiaries refused to grant
an extension. Subsequently, the Estate listed Mr. Hirning’s property for $72,500 in late March or
early April 2016. Three offers were made on the property, two of which failed because the offerors
could not obtain financing. The property finally sold to the third offeror for $50,000 cash in August
2016.
         Finally, in January 2017, the Estate petitioned the magistrate court for an order approving
its final accounting and proposed distribution. The Estate initially scheduled a hearing on its
petition for early February, but that hearing was continued by stipulation of the parties to allow
the Appellants time to review additional accounting information. Shortly after the continuance, the
Appellants objected to the final accounting and requested additional information from the Estate.
A few weeks later, the Estate provided additional documentation to the Appellants about Mr.
Hirning’s bank account and line of credit, the Estate’s bank account, utility bills, rental and grazing
fee receipts, and the co-personal representatives’ fees and expenses. The Estate then scheduled a
hearing on its petition for approval of the final accounting and proposed distribution for March 27,
2017 (“the March hearing”).
         Three days before the March hearing, the Appellants filed another motion to continue and
requested additional accounting information. They did not calendar a hearing for this motion. At




3
  At some point prior to the petition for informal probate, the six beneficiaries agreed amongst themselves to depart
from the terms of the Will and distribute certain sentimental or memento-type personal property in a random draw,
round-robin style event and, in addition, allow members of the family who had given small items to Mr. Hirning
during his life to reclaim those gifts. The hand-written records of the round-robin and the reclaimed gifts are part of
the record in the Estate’s final inventory.

                                                          3
the March hearing, however, the magistrate court heard the Appellants’ concerns expressed in their
motion to continue.
        During the March hearing, the Estate presented the Appellants with more documentation
and the magistrate court allowed a recess so that the Appellants could review and discuss the
additional documents with the Estate’s counsel. The Estate also filed its final inventory with the
magistrate court. The magistrate court denied the Appellants’ request for a continuance, explaining
that it had wide authority under the Uniform Probate Code (“UPC”) and the Trust and Estate
Dispute Resolution Act (“TEDRA”) to resolve the estate in a timely and efficient manner. The
magistrate court noted that the administration of Mr. Hirning’s estate had “some rough edges” but
that those imperfections were not significant enough to require its intervention. Accordingly, the
magistrate court granted the petition and approved the Estate’s final accounting and proposed
distribution. The Appellants retained a new attorney and timely appealed the magistrate court’s
order to the district court.
    2. The proceedings before the district court.
        After briefing, the district court heard oral argument on appeal on July 30, 2018. The
Appellants challenged the Estate’s closing, alleging that the inventory and accounting were
incomplete and that the sale of Mr. Hirning’s home was not commercially reasonable. Before
issuing its decision on appeal, the district court determined that the magistrate court had not
executed a final judgment that complied with Idaho Rule of Civil Procedure 54(a)(1). The district
court subsequently stayed the appellate proceedings and remanded the matter to the magistrate
court for it to draft a final judgment. The magistrate court then directed the Estate’s counsel to
draft the subsequent final judgment for submission to the district court. On November 19, 2018,
the magistrate court entered its first final judgment (“Final Judgment I”). However, the district
court found that Final Judgment I did not comply with Rule 54(a)(1) and issued another order
staying the appeal and remanding the matter to the magistrate court.
        On January 17, 2019, the magistrate court filed an amended final judgment (“Final
Judgment II”) which the district court rejected because it contained findings of fact and
conclusions of law in direct contravention of Rule 54(a)(1). The district court again issued a stay
and remand order.




                                                4
        Finally, on February 19, 2019, the magistrate court entered a second amended final
judgment (“Final Judgment III”) which the district court accepted. At that time, the district court
took the matter under advisement.
        Final Judgment I, Final Judgment II, and the district court’s two orders to stay and remand
that resulted in the creation of those documents, were never served on the Appellants’ new counsel
on appeal. Both Final Judgment I and Final Judgment II, however, were served personally on two
of the Appellants and their previous attorney. Final Judgment III and the third stay and remand
order were served on the Appellants’ new counsel.
        On April 19, 2019, the district court issued its Decision and Order on Appeal. The district
court affirmed the magistrate court’s order in nearly every respect, but remanded the matter to the
magistrate court to make formal findings of fact and conclusions of law regarding the co-personal
representative’s fees and expenses. The district court did not award attorney’s fees to either party
on appeal.
        Following the district court’s decision, the Estate filed a petition for rehearing on the
narrow issue of attorney’s fees, arguing that the district court had mistakenly overlooked the
portion of the Estate’s brief where it requested fees. The district court agreed and, on rehearing,
awarded the Estate attorney’s fees under Idaho Code section 12-121, explaining, “[u]pon review
of the record in this matter, this court is left with the firm belief that [the Appellants] brought this
appeal frivolously, unreasonably, and without foundation.”
        The Appellants timely appealed, challenging the validity of the district court’s decision
based on the procedural missteps in service of Final Judgment II, the district court’s affirmance of
the magistrate’s order, and the attorney’s fees award under section 12-121.
                                   II.     ISSUES ON APPEAL
    1. Whether the appeal should be dismissed because the Appellants did not cite the correct
       standard of review.
    2. Whether the district court’s decision on appeal should be reversed because it cited a
       document which was mistakenly not served on the Appellants’ counsel.
    3. Whether the district court erred in concluding the issue of breach of fiduciary duty had not
       been preserved for appeal.
    4. Whether the district court erred in affirming the magistrate court’s acceptance of the
       Estate’s inventory and order approving the final accounting.
    5. Whether the district court erred in affirming the magistrate court’s decision not to grant a
       continuance for additional testimony.

                                                   5
   6. Whether the district court erred in affirming the magistrate court’s conclusion that the home
      was reasonably sold.
   7. Whether the district court erred in awarding the Estate attorney’s fees on appeal pursuant
      to Idaho Code section 12-121.
   8. Whether either party is entitled to attorney’s fees on appeal under Idaho Code section 12-
      121.
                                III.    STANDARD OF REVIEW
       When reviewing the decision of a district court acting in its appellate capacity, this Court
“reviews the trial court (magistrate) record to determine whether there is substantial and competent
evidence to support the magistrate’s findings of fact and whether the magistrate’s conclusions of
law follow from those findings.” Pelayo v. Pelayo, 154 Idaho 855, 858–59, 303 P.3d 214, 217–18
(2013) (quoting Bailey v. Bailey, 153 Idaho 526, 529, 284 P.3d 970, 973 (2012)). If the district
court affirmed the magistrate court’s decision, and the magistrate court’s findings are supported
by substantial and competent evidence, this Court affirms the district court as a matter of
procedure. Id. Importantly, “this Court does not review the decision of the magistrate court[,] . . .
[r]ather, we are ‘procedurally bound to affirm or reverse the decisions of the district court.’” Id.
(quoting Bailey, 153 Idaho at 529, 284 P.3d at 973).
       Whether a court erred by excluding witnesses is reviewed under an abuse of discretion
standard. State v. Cardell, 132 Idaho 217, 219, 970 P.2d 10, 12 (1998). Similarly, “a trial court’s
decision to grant or deny a continuance will not be overturned unless the decision was an abuse of
discretion.” Estate of Ekic v. Geico Indem. Co., 163 Idaho 895, 897, 422 P.3d 1101, 1103 (2018)
(quoting State v. Daly, 161 Idaho 925, 927, 393 P.3d 585, 587 (2017)). Finally, a decision to award
attorney’s fees and costs is also reviewed using an abuse of discretion standard. Ballard v. Kerr,
160 Idaho 674, 716, 378 P.3d 464, 506 (2016) (citation omitted). This Court uses a four-part
standard in determining whether a trial court has abused its discretion. Lunneborg v. My Fun Life,
163 Idaho 856, 863, 421 P.3d 187, 194 (2018). We ask “[w]hether the trial court: (1) correctly
perceived the issue as one of discretion; (2) acted within the outer boundaries of its discretion; (3)
acted consistently with the legal standards applicable to the specific choices available to it; and (4)
reached its decision by the exercise of reason.” Id.




                                                  6
                                         IV.     ANALYSIS
        A. The Appellants correctly cited the standard of review used by this Court in
           reviewing the decision of a district court acting in its appellate capacity.
        As an initial matter, we address the question of whether the Appellants cited the proper
standard of review on appeal. The Estate argues that this appeal ought to be dismissed because the
Appellants failed to lay out the standard of review this Court uses when reviewing the decision of
a district court acting in its appellate capacity as articulated in Losser v. Bradstreet, 145 Idaho 670,
183 P.3d 758 (2008). The Estate is correct that this Court may dismiss an appeal if the appellant
does not cite the appropriate standard of review. See Pelayo v. Pelayo, 154 Idaho 855, 859, 303
P.3d 214, 218 (2013). However, we will not dismiss this appeal on that basis because the
Appellants cited the correct standard of review.
        Instead of relying on Losser, the Appellants cite to Nicholls v. Blaser, for the appropriate
standard of review—this Court is procedurally bound to affirm or reverse the decision of the
district court, but reviews the magistrate court’s record to determine whether its findings are
supported by substantial and competent evidence and whether the conclusions of law follow
therefrom. 102 Idaho 559, 561, 633 P.2d 1137, 1139 (1981). Although Losser is the more
contemporary precedent, the rule we announced there was not a new standard; rather, it was a
return to our previous decision in Nicholls. See Losser, 145 Idaho at 672, 183 P.3d at 760 (citing
Nicholls, 102 Idaho at 561, 633 P.2d at 1139). As such, the Appellants’ expression of the rule as
articulated in Nicholls appropriately states the standard of review used by this Court when
reviewing the decision of a district court acting in its appellate capacity.
        B. The errors in drafting and serving the final judgments are harmless.
        The Appellants argue that the district court improperly based its decision on Final
Judgment II, which was not provided to them before it was filed with the district court. Their
argument proceeds along three fronts: first, they argue that the district court should not have stayed
the appeal from the magistrate court to request a final judgment; second, they argue that the
magistrate court should not have allowed the Estate’s counsel to draft the final judgments; and
third, that the district court’s decision was invalid because Final Judgment II should not have
existed and, without it, the record from the March hearing is insufficient, requiring either a remand
or a new trial under Idaho Rule of Civil Procedure 83(f)(3). We agree with the Appellants that
there have been procedural errors in this case; however, we conclude that these errors are harmless.


                                                   7
        Idaho Rule of Civil Procedure 83(a)(2)(F) provides that an appeal can be taken from a
magistrate court to a district court following “any order, judgment or decree by a magistrate in a
special proceeding for which an appeal is provided by statute.” I.R.C.P. 83(a)(2)(F). Idaho Code
section 17-201, in turn, lists the appealable judgments and orders from a probate proceeding. I.C.
§ 17-201. These appealable orders include, in relevant part, an order “[s]ettling an account of an
executor, administrator or guardian” and an order “[r]efusing, allowing or directing the distribution
. . . of an estate, or any part thereof, or the payment of a . . . distributive share.” I.C. § 17-201(6)–
(7). “Decisions by courts in these areas are subject to review regardless of whether they are final
judgments.” In re Estate of McKee, 153 Idaho 432, 437, 283 P.3d 749, 754 (2012) (quoting In re
Estate of Keeven, 110 Idaho 452, 455, 716 P.2d 1224, 1227 (1986)).
        On appeal from a magistrate court, the “district court must review the case on the record
and determine the appeal in the same manner and on the same standards of review as an appeal
from the district court to the Supreme Court under the statutes and law of this state, and the Idaho
Appellate Rules.” I.R.C.P. 83(f)(1). Idaho Appellate Rule 13.3 allows an appellate court on its own
accord to remand a case to a lower court at any time before an opinion is issued “to take further
action as designated in the order of remand.” I.A.R. 13.3(a).
        Finally, at all stages in a proceeding “Idaho courts are to ‘disregard all errors and defects
that do not affect any party’s substantial rights.’” Matter of Doe, 163 Idaho 565, 571, 416 P.3d
937, 943 (2018) (quoting I.R.C.P. 61). “Unless justice requires otherwise, no error . . . by the court
or a party, is ground for granting a new trial, for setting aside a verdict, or for vacating, modifying,
or otherwise disturbing a judgment or order.” I.R.C.P. 61. “Consequently, because an appellant
can only prevail if the claimed error affected a substantial right, the appellant must present some
argument that a substantial right was implicated.” Hurtado v. Land O’Lakes, Inc., 153 Idaho 13,
18, 278 P.3d 415, 420 (2012). A right is substantial if it could affect the outcome of litigation.
Fonseca v. Corral Agric., Inc., 156 Idaho 142, 149, 321 P.3d 692, 699 (2014), abrogated on other
grounds by Sims v. Jacobson, 157 Idaho 980, 342 P.3d 907 (2015).
        Here, the Appellants are correct that multiple procedural errors occurred below; however,
these errors are all harmless because the Appellants have not shown how their substantial rights
were affected. To begin with a reference point, the district court cited to the substance of Final
Judgment II only twice in its nearly forty-page Decision and Order on Appeal for the propositions
that (1) the magistrate court concluded the Estate had provided an inventory to the Appellants, and

                                                   8
(2) the magistrate court found the inventory sufficient. And, notwithstanding Final Judgment II’s
contents, the record of the March hearing reflects that the magistrate court accepted and admitted
the Estate’s inventory. From this vantage point, we consider each of the Appellants’ assignments
of error in turn.
        1. The district court was mistaken that a final judgment was necessary.
        First, the district court did not need a final judgment in order to hear the appeal of the
magistrate court’s decision approving the final accounting and distribution. While the district court
did act within its authority under I.A.R. 13.3 when it stayed the proceedings and remanded the
matter for a final judgment, the district court was mistaken in its belief that a final judgment was
necessary. Our holding in McKee indicates that an order from a magistrate court settling the
account of an executor or approving in whole or in part the distribution of an estate is appealable
under Idaho Code section 17-201 without a final judgment. In re Estate of McKee, 153 Idaho 432,
437, 283 P.3d 749, 754 (2012). Since the Appellants appealed from the magistrate court’s order
approving the final accounting and proposed distribution, a final judgment was not necessary for
an appeal to the district court. Yet, the Appellants have not shown how this error affected their
substantial rights. There is no indication that the Estate gained any litigation advantage from the
stay and remand orders because both parties had already submitted their briefs and participated in
oral argument. Further, the record of the March hearing demonstrates that the magistrate court
accepted the Estate’s inventory, so the district court did not need Final Judgment II to make such
a finding. Since the Appellants’ substantial rights were not affected, the error in staying and
remanding for a final judgment is harmless.
        2. It was not error for the magistrate court to allow the Estate to draft the final judgments.
        The Appellants contend that it was improper and prejudicial for the magistrate court to
allow the Estate’s counsel to draft the final judgments. There is no case law or rule that prevents a
court from ordering the prevailing party to prepare a proposed judgment or order so long as the
court exercises independent judgment in reviewing and adopting the requested document as its
own. See, e.g., Compton v. Gilmore, 98 Idaho 190, 194–95, 560 P.2d 861, 865–66 (1977)
(indicating that pro forma approval of party-drafted findings of fact and conclusions of law is
disfavored but a court may ask for proposed findings and conclusions to assist its decision-
making); see also Rodriguez v. Oakley Valley Stone, Inc., 120 Idaho 370, 375, 816 P.2d 326, 331
(1991) (applying the same principle to other orders requested by a court). Here, there is no


                                                  9
argument or factual basis in the record that would allow us to conclude that the magistrate court
did not exercise independent judgment in reviewing and adopting the final judgments drafted by
the Estate. Further, even if the magistrate court did err in ordering the Estate’s counsel to prepare
the final judgment, the Appellants have not demonstrated how their substantial rights were
affected, so any resulting error is harmless.
       3. The record on appeal to the district court was sufficient even without Final Judgment
          II.
       Finally, we find the Appellants’ argument—that without Final Judgment II the record
before the district court was insufficient for review—unavailing. The Appellants have taken
inconsistent positions. On one hand, they never argued in their briefing or during oral argument
before the district court that the record was insufficient for appellate review. Yet, on the other
hand, they now argue before this Court that the record was insufficient for appellate review without
Final Judgment II, which was filed after briefing and oral argument before the district court.
Notwithstanding this inconsistency, we conclude that the record before the district court, with or
without Final Judgment II, was sufficient.
       To the extent the district court relied on Final Judgment II for its finding that the magistrate
court accepted the Estate’s inventory and the inventory was provided to the Appellants, this
information was already apparent from the record of the March hearing. During that hearing, the
Estate sought to admit its full inventory on the record with the district court and the district court
did so, indicating that the inventory was acceptable to the court. What’s more, the very act of filing
the inventory with the court is one of the statutorily prescribed methods of providing an inventory.
See I.C. § 15-3-706. So, in short, the record of the March hearing demonstrates both that the
inventory was provided to the Appellants and that the magistrate court found it acceptable. Thus,
to the degree Final Judgment II merely reflects the record before this Court, the district court’s
minimal citation to that judgment did not prejudice the Appellants.
       In sum, we conclude that the errors in drafting and serving the final judgments are harmless.
The Appellants failed to demonstrate how the errors in service could have impacted the outcome
of the litigation as Final Judgment II merely echoed what was already on the record from the March
hearing. Accordingly, since the district court had adequate information upon which to base its
ruling irrespective of Final Judgment II, any errors with respect to that judgment are harmless.




                                                 10
       C. The district court properly concluded that the issue of breach of fiduciary duty
          had not been preserved for appeal.
       Throughout their briefing, the Appellants contend that the co-personal representatives
breached the fiduciary duties owed to them: first, by not filing a timely inventory; second, by not
providing a proper accounting; and third, by not selling Mr. Hirning’s home for a higher price.
Although the issue of breach of fiduciary duty is interwoven into many of the Appellants’
arguments, we address this issue separately because we affirm the district court’s ruling that it has
not been preserved on appeal.
       “This Court does not review an alleged error on appeal unless the record discloses an
adverse ruling forming the basis for the assignment of error.” Ada Cnty. Hwy. Dist. v. Total Success
Invs., LLC, 145 Idaho 360, 368, 179 P.3d 323, 331 (2008) (citing De Los Santos v. J.R. Simplot
Co., Inc., 126 Idaho 963, 969, 895 P.2d 564, 570 (1995)). This is true “[e]ven though an issue was
argued to the court, [in order] to preserve an issue for appeal there must be a ruling by the court.”
Krinitt v. Idaho Dep’t of Fish & Game, 159 Idaho 125, 131, 357 P.3d 850, 856 (2015) (quoting
Saint Alphonsus Diversified Care, Inc. v. MRI Assocs., LLP, 148 Idaho 479, 491, 224 P.3d 1068,
1080 (2009)).
       The words “fiduciary” or “fiduciaries” appear only five times in the transcripts of the April
and March hearings. The first mention of fiduciary duties is from the magistrate court, which
reminded the Appellants that the personal representatives were subject to fiduciary duties and the
Appellants had a right to hold the Estate accountable by filing a motion with the court if they
believed those duties had been breached. Specifically the magistrate court stated:
               So for the time being, we’re going to go forward with the personal
       representatives as indicated, and if you folks want to work together and cooperate—
       you certainly all have a right to look over Vicki’s shoulder. She’s got what’s called
       a fiduciary duty, which means, if you think she cheats or if she lies or she doesn’t
       do something fair or right, you’ve got a right to call her on it and file something in
       court and say “Hey. Wait a minute. She is not acting in the best interests of
       everybody that’s involved” . . .
                And so you can call her on that, and she’s got a responsibility and so does
       Rodney—have that responsibility.
               But, at this point we don’t disqualify them just because we don’t like them
       or just because they say nasty things in the hallway or because they’ve said things
       seven years ago that we don’t like.
       Subsequently, in the nearly year-and-a-half between the magistrate court’s reminder that
the Appellants had a right to enforce the personal representatives’ fiduciary obligations and the


                                                 11
Estate’s request for approval of the final accounting and proposed distribution, the issue was not
raised or filed in any pleading before the magistrate court. This includes the period during which
the conduct the Appellants point to on appeal as a breach of the co-personal representatives’
fiduciary duties allegedly occurred: the sale of the home, the family auction, preparing an
inventory, and preparing an accounting.
       Finally, at the March hearing the Appellants’ counsel briefly mentioned the issue of breach
of fiduciary duty. However, the Appellants’ counsel failed to secure any adverse ruling on the
issue which could form the basis of an appeal, despite the magistrate court pleading with the
Appellants’ counsel to squarely present his objections. For example, this exchange near the
beginning of the March hearing encapsulates the lack of clarity in the Appellants’ arguments to
the magistrate court below:
       MR. BLASER [for the Appellants]: I think we should be allowed to go in there
       because some of the things that – the information we’ve gathered and things that
       have transpired.
       THE COURT: Like what? . . . . I notice in the file that you filed an objection to try
       to continue [the auction]. So is that what you’re getting at, or what’s the problem?
       MR. BLASER: . . . . And this whole thing as far as the administration of the estate
       has been defiant to the other heirs, and I think that ties in with some of the things
       that we’re going to get into.
       THE COURT: Well, you can help me so that I can listen for these things. Why
       don’t you tell me what it is you’re going to try to find out and accomplish in this
       hearing so that, at the end of the day, when I have to make a decision, I’ll have
       some idea of what I’m trying to rule on?
               What are the concerns that you have? Are they the concerns that are listed
       in your motion to continue and request for more information, or what is it you’re
       trying to accomplish here? Help me out here.
       MR. BLASER: Well, we’d ask for – we filed an objection and asked for
       information. And then we got some of it, but we didn’t get it all furnished. And so
       we wanted more information so we could formulate – once we had the information
       reviewed, then we could formulate, if necessary, more objections.
       Following this exchange, the Appellants failed to clarify their intentions with respect to
any allegation of breach of fiduciary duty. For instance, in the context of what objections they
planned to raise in the future, they stated generally that “we feel that there’s probably been a breach
of fiduciary duties.” Next, in response to an objection from the Estate’s counsel that a line of
questioning was outside the scope of the March hearing, the Appellants’ counsel responded, in
part, by saying, “[w]ell, I think there’s a couple of things that we need—we’ve got several statutes,

                                                  12
a conflict of interest, breach of fiduciary duty, things like that.” In addition, the Appellants added
that they may want to raise the issue of breach of fiduciary duty with respect to whether the
personal representatives were entitled to be compensated for their services. Finally, in his closing
remarks, the Appellants’ counsel made a general allegation that “it’s just been an extremely
difficult situation, and I think there’s been a breach of fiduciary duties. And they have not followed
the procedures like they should have.” Despite their generic argument that fiduciary duties had
been breached, the Appellants never cited specific examples or directly asked the magistrate court
to rule on the issue.
        On these facts, the district court found that the issue of breach of fiduciary duty had not
been properly preserved for appeal and did not consider it. On appeal to this Court, the Appellants
point to the district court’s conclusion that the magistrate court did not “hear[] substantive breaches
of the co-personal representatives’ fiduciary duties” and “[i]nstead [the magistrate court] discerned
that [the Appellants] were nitpicking about the way Vicki and Rodney handled the Estate” as
evidence that the issue of breach of fiduciary duties had been raised in the proceedings below.
However, read in context, this sentence indicates the district court was not making a formal finding
that the magistrate court ruled on the issue of breach of fiduciary duty; rather, the sentence is best
understood as an analysis of the magistrate court’s decision-making process with respect to
excluding additional witnesses. The district court found that the magistrate court did not err
because it did not think that additional witnesses would be helpful in deciding any matter currently
before it. In other words, because the Appellants had not properly raised nor supported a breach of
fiduciary duty by pleading, proper argument, or factual presentation, there was no need to allow
further witnesses. This determination was a proper exercise of the magistrate’s discretion.
        In addition, the Appellants point out Final Judgment II, which the district court rejected,
included a finding that the co-personal representatives had not breached their fiduciary duties.
However, the district court struck all the paragraphs in Final Judgment II that contained any
findings of fact or conclusions of law, including the paragraphs mentioning breach of fiduciary
duty.
        To summarize, the Appellants have not preserved the issue of breach of fiduciary duty on
appeal because they failed to secure an adverse ruling on the issue below. The Appellants never
asked the magistrate court to decide the issue, despite the court pleading with them to make a clear
argument. If the Appellants wished to raise the issue of breach of fiduciary duty below they could

                                                  13
have done so, or they could have filed an independent action for breach of fiduciary duty against
the co-personal representatives. The Appellants did neither. Consequently, this Court will not
consider the issue on appeal.
        D. The district court did not err in affirming the magistrate court’s acceptance of the
           final inventory and approval of the final accounting.
        The Appellants argue the Estate did not provide a timely or complete inventory pursuant
to Idaho Code section 15-3-706, and the magistrate court improperly approved the Estate’s final
accounting instead of compelling further accounting under Idaho Code section 15-3-1001. On
intermediate appeal, the district court affirmed, concluding the magistrate court was within its
discretion to approve the final accounting and to accept the Estate’s inventory. We affirm the
district court.
        1. The district court applied the appropriate standard of review.
        The Appellants initially argue that the district court improperly used an abuse of discretion
standard of review when evaluating the magistrate court’s decision to approve the Estate’s final
accounting and inventory. We conclude otherwise because the district court appropriately
recognized the issues involved the magistrate court’s discretion and properly held that the
magistrate court did not abuse that discretion.
        “One of the express purposes of the [Uniform Probate Code] is to promote the speedy and
efficient liquidation and distribution of estates, and its provisions are to be liberally construed and
applied in order to achieve that end.” In re Estate of Kunzler, 108 Idaho 374, 377, 699 P.2d 1388,
1391 (1985) (citing I.C. § 15-1-102). Under the UPC, “the court handling a probate . . . [has] wide
ranging powers to determine contested matters[.]” Miller v. Estate of Prater, 141 Idaho 208, 213,
108 P.3d 355, 360 (2005).
        Through this lens, two relevant provisions of the UPC apply to the Appellants’ arguments:
Idaho Code sections 15-3-706 and 15-3-1001. Idaho Code section 15-3-706 provides that “[w]ithin
three (3) months after his appointment, a personal representative . . . shall prepare an inventory of
property owned by the decedent at the time of his death.” Section 15-3-706 continues by providing
two mechanisms by which a personal representative can supply the required inventory. See I.C. §
15-3-706. A personal representative “shall send a copy of the inventory to interested persons who
request it, and he may file the original of the inventory with the court.” Id. The comment to this
section of the UPC indicates that “the Court’s role in respect to the second alternative is simply to
receive and file the inventory with the file relating to the estate.” Id. cmt.
                                                  14
          Next, Idaho Code section 15-3-1001(a) provides that “a personal representative or any
interested person may petition for an order . . . to consider the final account or compel or approve
an accounting and distribution.” I.C. § 15-3-1001(a). Further, after notice and a hearing, “the court
may enter an order or orders, on appropriate conditions, determining the persons entitled to
distribution of the estate, and, as circumstances require, approving settlement.” Id. (emphasis
added).
          Both the district court and the magistrate court recognized that approving the final
accounting and distribution was a discretionary matter. The magistrate court faced a choice at the
March hearing: either enter an order compelling further accounting from the Estate or enter an
order approving the Estate’s accounting and proposed distribution. It chose the latter. Further,
although the Appellants never clearly asked the magistrate court to exclude the Estate’s final
inventory, accepting this inventory as part of the record also falls under the magistrate court’s
discretion to determine contested matters and resolve estates in a speedy and efficient manner. As
such, we find that the district court did not err in applying an abuse of discretion standard to the
magistrate court’s decision to approve of the Estate’s final accounting and accept the Estate’s
inventory.
          2. The district court did not err in upholding the magistrate court’s approval of the final
             accounting and acceptance of the Estate’s inventory.
          As to the merits, the Appellants argue that the Estate has an absolute responsibility under
the UPC to provide a complete inventory and accounting. Without a complete inventory and
accounting, they contend, the magistrate court could not close the estate. To support this, the
Appellants point to Idaho Code sections 15-3-706, -3-1001, -3-708, -3-712, -7-302, and -7-3034
for the notion that an estate may not be closed until a full accounting is completed. As a
consequence, the Appellants claim that the district court erred in affirming the magistrate court
because the Estate neither provided a complete inventory nor a full accounting.
          In contrast, the district court found substantial and competent evidence in the record to
support the magistrate court’s conclusion that the Estate’s accounting and inventory complied with
the UPC’s requirements. We agree with the district court and address the inventory and accounting
issues in sequence.


4
 Sections 15-7-302 and -303 concern the fiduciary duties trustees owe to the beneficiaries of a trust and, accordingly,
are irrelevant to the disposition of this probate matter.

                                                         15
         i.       The district court did not err in affirming the magistrate court’s acceptance of the
                  Estate’s inventory.
         The Appellants argue the Estate breached its fiduciary duties to them by providing the
inventory late and also that the Estate did not provide a complete inventory. As discussed above,
the timing of the inventory is couched in terms of a breach of fiduciary duty, which has not been
preserved on appeal and will not be considered by this Court. This leaves the sufficiency of the
inventory as the remaining issue.
         Under Idaho Code section 15-3-706, a personal representative has a duty to “prepare an
inventory of property owned by the decedent at the time of his death, listing it with reasonable
detail, and indicating as to each listed item, its fair market value as of the date of decedent’s death.”
I.C. § 15-3-706 (emphasis added). In addition, “if any property not included in the original
inventory comes to the knowledge of a personal representative . . . he shall make a supplementary
inventory or appraisement showing the market value as of the date of decedent’s death . . . .” I.C.
§ 15-3-708.5 After the personal representative prepares an inventory, she “shall send a copy of the
inventory to interested persons who request it, and . . . may file the original of the inventory with
the court.” I.C. § 15-3-706.
         In this case, the district court concluded that the Estate did not provide an inventory to the
Appellants within three months of the appointment of the co-personal representatives, but the
magistrate court’s conclusion that the inventory was reasonable was supported by substantial and
competent evidence. The district court discussed at length the evidence presented to the magistrate
court including “signed agreements (by all of the devisees) as to certain items given to third parties,
lists of gifts to [Mr. Hirning] which were returned to each devisee, a 3-page hand-written list of
items given to devisees, and a 12-page typed list of the items sold to each devisee at the family
auction.”
         The Appellants counter by noting that items such as “some other furniture,” “some end
tables,” “some chairs,” possibly a freezer, “some steel cabinets,” and “a couple of handcarts,” had
not been listed for sale at the family auction. Also, the magistrate court heard testimony from the




5
  In addition, the Comment to the UPC indicates that the appropriate remedy for an interested party that has been
wronged by a personal representative’s failure to provide a proper inventory under this section is to either seek to
remove the personal representative or to attempt to recover damages for losses caused the inventory deficiencies. See
I.C. § 15-3-706 cmt. Neither remedy was pursued here.

                                                        16
Appellants that an inoperable 1968 Ford pickup truck without a bed had been removed from Mr.
Hirning’s property without being listed on any inventory.
       In contrast, the magistrate court heard testimony from the Estate that all beneficiaries were
advised they could supplement the auction list with any item they wanted to add. In addition, the
Estate offered testimony that one of the Appellants was “given anything and everything he wanted”
from the items that remained on Mr. Hirning’s property after the auction including the handcarts
which were “not operable.” As to the inoperable Ford truck, the Estate claims that the co-personal
representatives took pictures of the vehicle identification numbers for every vehicle on Mr.
Hirning’s property to obtain title information. Shortly thereafter, the Estate found titles in Mr.
Hirning’s house to all but one of the vehicles on the property. To the personal representatives’
recollection, there was never a 1968 Ford pickup on the property and no such vehicle was titled in
Mr. Hirning’s name. The Appellants did not produce any independent documentation to verify that
Mr. Hirning had title to an older-model Ford truck as described.
       On these facts, the district court determined that the magistrate court did not err by
accepting the Estate’s inventory at the March hearing. The district court noted the Appellants had
made no offer of proof as to the items they claimed had been left off the auction list and, in any
event, the Appellants were aware they could place any item they wished on the list. Accordingly,
the district court found substantial and competent evidence on the record to support the conclusion
that the inventory listed property with reasonable detail. We conclude that substantial and
competent evidence supports the magistrate court’s findings and thus affirm the district court’s
decision on this issue.
       ii.     The district court did not err in affirming the magistrate court’s approval of the
               Estate’s final accounting.
       The district court affirmed the magistrate court’s decision to approve the Estate’s final
accounting based on substantial and competent evidence in the record that demonstrated the
accounting provided by the Estate was as complete as it could be and no further accounting would
be necessary or helpful.
       Under the UPC, a “personal representative or any interested person” may file a petition
seeking the court “to consider the final account or compel or approve an accounting and
distribution[.]” I.C. § 15-3-1001. In considering such a petition, “the court may enter an order or
orders, on appropriate conditions, determining the persons entitled to distribution of the estate,
and, as circumstances require, approving settlement and directing or approving distribution of the
                                                17
estate and discharging the personal representative from further claim or demand of any interested
person.” Id. Viewed in light of the magistrate court’s broad power to conduct probate proceedings
under the UPC, the speed and efficiency of the proceedings are appropriate circumstances to
consider when ruling on a motion to either compel further accounting or approve the accounting
which has been provided. See I.C. § 15-1-102.
           We find substantial and competent evidence in the record to support the findings and
conclusions of the magistrate court and, accordingly, affirm the district court’s decision. In so
doing, we recognize the core goals of the UPC are to provide for a consistent and effective system
to liquidate a decedent’s estate and maximize the benefit that flows to the devisees of a will. Id.
The provisions of the UPC are to be construed and applied liberally to promote these core policies,
I.C. § 15-1-102(a), and where perfection is at odds with finality (as is the case here), it is up to the
sound discretion of the magistrate court to strike the appropriate balance between further
accounting and a final distribution. This is not to say that the personal representatives of small
estates do not need to behave as scrupulously as those of large estates; they are still subject to the
same set of fiduciary duties and responsible for losses that flow from breaching those duties. See
I.C. § 15-3-712. Yet, where the costs of a perfect accounting are disproportionate to the value of
the estate, it is economically reasonable that some stones may be left unturned in the interest of
fulfilling the testator’s intent that the estate flow to the beneficiaries and not to lawyers and
administrators.
            Here, the Estate filed a petition for the magistrate court to approve the final accounting
and distribution on January 17, 2017, almost two years after formal probate proceedings began.
From June 18, 2015, when the family auction was held, until January 17, 2017, no filings were
made in the matter challenging the propriety of any of the Estate’s actions. The hearing on the final
account and distribution was scheduled for February 6, 2017, but continued by stipulation of the
parties.
           On that date, the Appellants filed an objection to the final accounting and requested the
following information: (1) an explanation of the balance in Mr. Hirning’s Key Bank account; (2)
detailed information about any rent paid to the estate for the use of Mr. Hirning’s home; (3)
explanations of disbursements made for Idaho Power bills, bank account fees, interest on a Key
Bank line of credit, and personal representative charges; (4) information on any grazing fees paid
to the estate; and (5) information about the terms of the agreement to rent Mr. Hirning’s home to

                                                   18
Charlie Bair. On March 6, the Estate responded with the following information: (1) copies of Key
Bank statements showing the balance of Mr. Hirning’s account ten days before his death; (2) copies
of the Estate’s bank account statements showing deposits for rent and grazing fees; (3) details
relating to the terms of the agreement allowing Mr. Bair to reside at Mr. Hirning’s home; (4) copies
of Idaho Power Bills from May 2015 to November 2015, (5) Key Bank documents reflecting
money due and the amount paid on a line of credit, and (5) a detailed statement of the personal
representatives hours and fees.
       Following this disclosure, the Estate scheduled a hearing on the final accounting and
distribution for March 27, 2017. Subsequently, on March 24, the Appellants again moved the
magistrate court for a continuance of the March 27 hearing and for more detailed information. This
time, the Appellants asked for (1) all Key Bank statements from Mr. Hirning’s account from the
time of his death until the account was closed; (2) all Key Bank line of credit statements from the
time of Mr. Hirning’s death until the line of credit was paid off; (3) all bank statements from the
Estate’s bank account; (4) an accounting for a wood burning stove and an invoice from S & L
Enterprises; (5) the closing statement from the sale of the home and appraisal documents; (6) all
tax returns filed and refunds received after Mr. Hirning’s death; and (7) another detailed statement
of the personal representatives’ fees. The Appellants did not schedule a hearing on this motion and
the March 27 hearing went forward as scheduled.
       At the hearing, the Estate provided the Appellants with a copy of the closing statements on
the home, Mr. Hirning’s final tax return, and a detailed itemization of the personal representatives’
fees. In addition, the Estate’s counsel indicated he could provide a complete record of the Estate’s
bank account at Washington Federal and he had provided all Key Bank records which the bank
had been able to provide the Estate but the Appellants had “permission to obtain whatever records
are available.” The magistrate court then gave the parties approximately an hour to review the
documents and discuss how they would like to proceed. After this conference, the parties were
unable to resolve their differences and proceeded with the hearing.
       On these facts, the magistrate court chose to approve the final accounting and order the
final distribution rather than delay the proceedings. The magistrate court noted the Appellants had
made no effort to independently obtain account records, depose either of the personal
representatives, or otherwise provide evidence that the accounting provided was flawed. Further,
the magistrate court indicated the Appellants continued requests for more information amounted

                                                 19
to “nitpicking” and “there was a lot of discovery going on . . . at trial[.]” Indeed, the magistrate
court noted the proceedings had gone on for two years, the cost of the hearing would amount to
almost 10% of the Estate’s value, and there had been “several instances of delay and trying to slow
this down” by the Appellants. The magistrate court also expressed skepticism that, if given the
additional information requested, the Appellants would be able to discover any significant losses
caused by the Estate’s management. Based on this, the magistrate court chose to approve of the
Estate’s final accounting despite some “rough edges” because the costs in both time and money to
the estate (and, as a result, to the beneficiaries of the Will) would be disproportionate to any benefit
from the Appellants’ request for even more accounting information. The magistrate court had
substantial and competent evidence before it to find that a further accounting was not necessary
and the conclusion to approve the final accounting flowed from that evidence. The district court
affirmed. We now affirm the district court.
        E. The district court did not err in affirming the magistrate court’s decision not to
           grant a continuance for additional testimony.
        On appeal to this Court, the Appellants assert that the magistrate court erred by not allowing
them to call the following witnesses: Mark Call, the real estate agent responsible for the sale of
Mr. Hirning’s home; Charlie Bair, the purchaser of Mr. Hirning’s home; and Steve Saxton, the
auctioneer at the family auction. Whether this issue is characterized as a decision not to grant a
continuance or a decision to exclude additional witnesses, the key questions are whether the
Appellants made their intent to call these witnesses known to the magistrate court and whether
these witnesses were necessary.
        The Appellants predicate their requests for additional witnesses on a few vague exchanges
that occurred at the March hearing. For example, near the end of the hearing the following
exchange occurred:
        THE COURT: Mr. Baker, what would you like to do next?
        MR. BAKER [for the Estate]: Your Honor, I don’t have anything further in the way
        of testimony. There are a couple of issues I’d like to just address so we all
        understand where we’re going.
        THE COURT: Okay. Well, we’re down to 3:20; so what I’m going to do is I’ll give
        each of you five minutes at this point.
                                                ....
        MR. BAKER: Well, the first thing, Your Honor, is are we going to have additional
        testimony from either Mr. Mark Call or –
        MR. BLASER [for the Appellants]: Charlie Bair. Charlie Bair.

                                                  20
       THE COURT: Charlie Bair.
       MR. BAKER: Charlie. Oh, yeah. Mr. Bair – Mr. Bair or Mr. Call?
       THE COURT: Do you gentlemen feel that’s necessary?
       MR. BAKER: I don’t necessarily. I think the testimony is here. Obviously, we
       could flesh some of that out further, but I think the Court can get the sense as to
       what happened.
       THE COURT: Mr. Blaser?
       MR. BLASER: I think it would be good to have Mark here to clarify something.
The only other indication the Appellants’ counsel gave to the magistrate court about additional
witness testimony is when, at the beginning of his closing argument, he remarked, “Well, first, we
would like to call an additional witness. I understand the Court’s not going to allow that.”
       From this record, it is impossible to discern who the Appellants wished to call or even why.
The Appellants did note that “it would be good to have Mark [Call] here to clarify something.”
And, when the Estate’s counsel asked the magistrate court if additional testimony was necessary,
the Appellants volunteered Mr. Bair’s name as a potential additional witness. As to Mr. Saxton,
the Appellants did not request him by name as an additional witness. Without an offer of proof
from Appellants as to why an additional witness was necessary, what that witness would testify
to, and who that witness was, this Court will not consider whether the magistrate court abused its
discretion by refusing additional testimony. See Clair v. Clair, 153 Idaho 278, 289, 281 P.3d 115,
126 (2012) (“[A]bsent an offer of proof, the claim of error, based on the exclusion of evidence by
a trial court cannot be preserved on appeal.”). The district court reached the same conclusion,
stating that the Appellants failed to offer proof as to the expected testimony from either Mr. Call
or Mr. Bair and thus could not show the magistrate court abused its discretion by refusing to allow
additional time for testimony when it had nothing before it to demonstrate what that testimony
would show. Substantial and competent evidence supports the magistrate court’s findings and its
conclusion not to delay the proceedings for additional testimony follows therefrom. Therefore, we
affirm the district court’s decision affirming the ruling of the magistrate court.
       F. The district court did not err in affirming the magistrate court’s conclusion that
          the sale of real property was reasonable.
       On appeal, the Appellants make four arguments as to why the district court erred in
affirming the magistrate court’s determination that the sale of Mr. Hirning’s real property was
reasonable. First, they argue that because the magistrate court did not make findings of fact and


                                                 21
conclusions of law on the issue the record was not sufficient for review. Second, they argue that
the magistrate court required additional unlawful procedures for them to challenge the sale. Third,
they argue that the home sold for less than its appraised value. And fourth, they argue that the
home should have sold for more than it had if the co-personal representatives changed the title of
the property. The Estate counters that the Appellants have not offered any evidence to show that
the sale was commercially unreasonable and the facts in the record demonstrate that the magistrate
court had substantial and competent evidence to conclude the sale was reasonable. We affirm the
decision of the district court because there is substantial and competent evidence in the record to
support the magistrate court’s findings and conclusion that Mr. Hirning’s home was sold
reasonably.
       Initially, as discussed above, the Appellants have taken an inconsistent position with
respect to the sufficiency of the record. The Appellants’ briefing and argument on appeal to the
district court did not challenge the sufficiency of the record with respect to the home’s sale. Yet,
the Appellants now challenge that record before this Court. We find the record on appeal is
sufficient for review: the magistrate court made oral findings of fact and conclusions of law
concerning the sale of the home on the record during the March hearing. The magistrate court
approved the final accounting and proposed distribution, which included proceeds from the sale of
the home and indicated its reasoning for concluding that the sale of the home was conducted
reasonably.
       Next, the Appellants have misread and misconstrued the magistrate court’s reasoning by
erroneously concluding the magistrate court imposed unlawful procedural requirements on them.
When the magistrate court discussed why it rejected the Appellants’ arguments with respect to the
sale of the home, it provided a list of steps the Appellants could have taken to contest the sale of
the home, but nowhere did it say that these steps were procedural requirements. The magistrate
court indicated that the Appellants could have filed a motion to set aside the sale of the home, filed
a bond for the amount of the appraised value of the home while they disputed the sale to Mr. Bair,
tendered the appraised value of the home to the Estate, or provided expert witness testimony as to
the value of the home. In short, the magistrate court was not imposing any unwarranted or unlawful
procedural requirements on the Appellants; rather, it merely listed ways the Appellants could have
properly brought the matter to the court in order for it to address the issue.



                                                 22
        In addition, while it is true that the home did sell for a price below its appraised value, the
Appellants offer nothing to demonstrate why this was inherently unreasonable. The evidence
presented to the magistrate court showed that Rodney had an option to purchase the home for
$10,000 less than the fair market value within one year of Mr. Hirning’s death. When Rodney was
unable to procure financing to purchase the home within one year, he sought an extension which
the Appellants rejected. Subsequently the Estate listed the home for sale with Mr. Call after
consulting with three different real estate agents. Ultimately, three offers were made on the home
and all but one fell through because financing could not be obtained. However, Mr. Bair had made
a cash offer on the home for $50,000 immediately after it was listed. Nearly eighteen months after
Mr. Hirning’s death, the Estate approached Mr. Bair again to see if he was still interested in the
property for $50,000 cash. At this point, it was not clear that Mr. Bair was still interested in the
home, but he eventually agreed to purchase it for $50,000 cash. The Estate thought that this offer
may be under value, but based its decision to sell on the previous offers that had fallen through,
the slower real estate market in the winter, and the desire to settle the estate in a reasonable amount
of time.
        In response, the Appellants offered some testimony that at least one offer on the home fell
through because the prospective buyer could not obtain an FHA loan based on the status of the
property. The Appellants contend that banks would not loan money for a manufactured home
unless it was listed as real property. The argument suggests that had the Estate had taken steps to
change the status of the property in some fashion, it could have sold the home for a higher amount.
The Appellants did not offer any admissible evidence to prove the personal representatives had
any legal ability to alter the status of the property as argued by the Appellants. In contrast, there is
testimony from one personal representative that the property was already considered listed as real
property and that the Appellants had actually requested the manufactured home be removed so that
the sale could be financed as exclusively one for real property, which the Estate was not willing to
consider.
        Based on this evidence, the magistrate court concluded that the home was sold reasonably.
This is supported by evidence that the Appellants took almost no concrete steps to oppose the sale
until the March hearing, there was no admissible evidence as to the reasonable sale value of the
home, and the Estate did not appear to have any remaining viable offers for the property outside



                                                  23
of Mr. Bair. The district court found that magistrate court’s decision was supported by substantial
and competent evidence. We affirm the district court.
       G. The district court erred in awarding attorney’s fees on appeal under Idaho Code
          section 12-121.
        “In order to be awarded attorney’s fees, a party must actually assert the specific statute or
common law rule on which the award is based; the district judge cannot sua sponte make the award
or grant fees pursuant to a party’s general request.” Bingham v. Montane Res. Assocs., 133 Idaho
420, 424, 987 P.2d 1035, 1039 (1999). “The mere citation of Idaho Code § 12-121, even by a
respondent, without providing any argument,” is inadequate to justify an award of attorney’s fees
on appeal. Bagley v. Thomason, 149 Idaho 799, 805, 241 P.3d 972, 978 (2010). A decision to
award attorney’s fees and costs is reviewed according to an abuse of discretion standard. Ballard
v. Kerr, 160 Idaho 674, 716, 378 P.3d 464, 506 (2016).
       In its Decision on Appeal, the district court declined to award either party attorney’s fees.
The district court denied the Estate’s request for fees because it did not believe the Estate cited a
statutory basis for an award. The Estate then filed a motion for rehearing on the issue of attorney’s
fees and argued the district court had not considered the section of their brief which requested fees.
On rehearing, the district court agreed, stating it had “erroneously overlooked” the Estate’s request
for attorney’s fees.
       Considering the merits of the Estate’s request, the district court indicated the Estate had
requested fees pursuant to either Idaho Code section 12-121 or Idaho Code section 15-8-208, a
provision of TEDRA. The district court concluded that section 15-8-208 was inapplicable because
the Estate did not file an initial petition for probate under TEDRA. See In re Estate of Smith, 164
Idaho 457, 432 P.3d 6 (2018). However, on review of the record, the district court was “left with
the firm belief that [the Appellants] brought th[eir] appeal frivolously, unreasonably, and without
foundation” and awarded the Estate attorney’s fees pursuant to Idaho Code section 12-121.
       Employing the four-part standard for abuse of discretion from Lunneborg v. My Fun Life,
we hold that the district court abused its discretion by awarding the Estate attorney’s fees under
section 12-121. 163 Idaho 856, 863, 421 P.3d 187, 194 (2018). While the district court did perceive
the issue of attorney’s fees as one of discretion, and acted within the outer boundaries of that
discretion, it did not act consistently with the legal principles applicable to the question before it
and with reason. See id.


                                                 24
         In its briefing before the district court, the Estate’s only mention of section 12-121 is to
conclude that it is inapplicable in this case because this Court’s holding in Quemada v. Arizmendez,
153 Idaho 609, 288 P.3d 826 (2012), dictates that Idaho Code section 15-8-208 is the appropriate
attorney’s fees provision in contested probate matters subject to TEDRA.6 Additionally, the
Estate’s brief in support of rehearing explicitly stated it is “not pursuing the claim under I.C. § 12-
121.” Indeed, because the Estate clearly argued against an award under section 12-121, it made no
argument concerning why the Appellants’ appeal to the district court was frivolous, unfounded, or
without reason. Although the district court was left with the abiding belief that the Appellants
pursued their appeal frivolously, without foundation, and unreasonably, it did not act consistently
with the applicable legal principals when it awarded attorney’s fees without the proper foundation.
Consequently, the district court abused its discretion in awarding the Estate attorney’s fees under
Idaho Code section 12-121.
         H. Neither party is entitled to attorney’s fees on appeal.
         On appeal to this Court, the Estate has clearly and unambiguously requested attorney’s fees
pursuant to Idaho Code section 12-121 and has also provided an argument as to why it is entitled
to such fees. The Appellants have made a similar request. “Where both parties prevail in part on
appeal, this Court my deny fees.” Huber v. Lightforce USA, Inc., 159 Idaho 833, 855, 367 P.3d
228, 250 (2016) (quoting Caldwell v. Cometto, 151 Idaho 34, 41, 253 P.3d 708, 715 (2011)). As
such, we decline to award either party attorney’s fees on appeal because both prevailed in part.
The Appellants prevailed on the issue of the award of attorney’s fees before the district court and
the Estate prevailed with respect to the challenges to the magistrate court’s ruling.
                                            V.       CONCLUSION
         We affirm the district court’s decision to uphold the magistrate court’s order approving the
Estate’s final accounting and proposed distribution. The magistrate court’s findings regarding the
inventory, accounting, and sale of Mr. Hirning’s home are supported by substantial and competent
evidence and its conclusions follow from those findings. Correspondingly, the district court’s
decision upholding the magistrate court’s order is affirmed as a matter of procedure.
         Further, the district court and the Estate’s errors regarding serving documents on
intermediate appeal are harmless because they did not impact the outcome of the litigation.

6
 The district court ultimately concluded that the attorney’s fees provision of TEDRA, Idaho Code section 15-8-208
was inapplicable in this matter because the Estate did not file under TEDRA. See In re Estate of Smith, 164 Idaho 457,
482, 432 P.3d 6, 31 (2018). Neither party challenges this ruling on appeal.

                                                         25
However, the district court erred in awarding attorney’s fees on appeal under Idaho Code section
12-121 and, as such, we vacate that award. Neither party is awarded costs or attorney’s fees on
appeal.
          Justices BRODY, BEVAN, STEGNER, and MOELLER CONCUR




                                              26